PER CURIAM.
We affirm the disposition order in all respects except for the imposition of the $201 domestic violence surcharge imposed pursuant to section 938.08, Florida Statutes (2005). V.K.E. v. State, 934 So.2d 1276 (Fla.2006) (holding that a trial court does not have the authority to impose on juveniles in a juvenile proceeding the mandatory surcharge set forth in section 938.08). We strike the $201 surcharge imposed.
AFFIRMED; surcharge STRICKEN.
BARFIELD, VAN NORTWICK, and THOMAS, JJ., concur.